Citation Nr: 9913377	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-06 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for bursitis of the left shoulder.

2.  Entitlement to an initial evaluation for low back 
disorder in excess of 10 percent, prior to December 29, 1997, 
and in excess of 20 percent thereafter. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel



INTRODUCTION

The veteran had active service from June 1988 to October 
1995.

This matter arises before the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon that granted service connection and a 
noncompensable evaluation for the veteran's bursitis of the 
left shoulder effective from October 1995, and granted 
service connection for low back pain, assigning a 10 percent 
evaluation effective from October 1995.


FINDINGS OF FACT

1.  The veteran's left shoulder bursitis is manifested by 
intermittent shoulder pain and numbness and tingling in her 
hands.

2.  Prior to December 29, 1997, the veteran's low back 
disability was manifested by slight limitation of motion, 
pain on motion, and sacroiliac tenderness.  

3.  The veteran's low back pain is manifested by moderate 
limitation of motion and paraspinal muscle spasm with some 
tenderness.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial evaluation in 
excess of 10 percent for the veteran's bursitis of the left 
shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71(a), 
Diagnostic Code 5019 (1998).

2.  The schedular criteria for an initial evaluation of 20 
percent for the veteran's low back disability prior to 
December 29, 1997 have been met.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic 
Codes 5292, 5295 (1998). 

3.  The schedular criteria for an initial evaluation in 
excess of 20 percent for the veteran's low back disability 
have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Codes 5292, 
5295.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
 
A reading of the record reveals that the RO granted service 
connection for the veteran's disabilities related to bursitis 
of the left shoulder and low back pain in a rating decision 
dated in December 1995, assigning a zero percent and a 10 
percent evaluation respectively.  At the time of that rating 
decision, the RO considered the veteran's service medical 
records and a VA examination dated in November 1995.  
Essentially, a review of the record discloses that the 
veteran sustained an injury during service when she fell off 
a horse.  Service medical records contain evidence of 
symptomatology and treatment for chronic low back pain as 
noted in 1994 clinical records.  Further, the RO considered 
the results from VA examination conducted in November 1995 in 
which the veteran complained of left shoulder pain that began 
shortly before discharge from the military.  The veteran also 
stated that her pain primarily was in the anterior aspect and 
on the top of her shoulder, and that the pain increased upon 
motion.  Additionally, the veteran reported that since her 
accident in service, during which she injured her lower back, 
she has been experiencing chronic pain.  

Upon examination of the back, the examiner noted tenderness 
in the right sacroiliac area, range of motion of 90 degrees 
forward, 20 degrees on hyperextension, lateral bending at 35 
degrees in both directions, and 40 degrees rotation in both 
directions.  As to the left shoulder, the examiner reported 
90 degrees of internal and external rotation as well as 180 
degrees of forward flexion and abduction.  Mild crepitation 
was noted in the acromioclavicular joint.  The examiner 
rendered diagnoses of chronic lumbar strain and bursitis of 
the left shoulder with probable early acromioclavicular 
degenerative disease.  X-ray findings included a normal 
lumbosacral spine and a normal shoulder.

Also of record is a report from VA examination conducted in 
December 1997 in which the examiner recites the veteran's 
history with respect to her shoulder and back pain.  Noted in 
that recitation is that the veteran had been experiencing 
flare-ups in her lower back and sought treatment through 
physical therapy.  After she began therapy, the veteran 
stated that flare-ups in her lower back occurred each two to 
four weeks, during which time she experiences numbness and 
tingling over her right lower back.  Additionally, the 
veteran reported right radicular leg pain and weakness on the 
right side, and complained of intermittent shoulder pain that 
developed shortly after discharge.  Further, the veteran 
complained of weakness in both arms and hands and numbness 
and tingling.  The veteran noted that when she is not doing 
any physical labor, her symptoms subside somewhat.

On examination of the lower back, the examiner commented that 
the veteran's gait was normal, heel and toe walking was 
satisfactory, pelvis and shoulders were level, and the spine 
was in proper alignment.  The examiner further noted the 
presence of paraspinal muscle spasm and tenderness over the 
right paraspinal musculature on palpation.  Range of motion 
of the lower back was 50 degrees on forward flexion and 10 
degrees on extension, lateral bending at 20 degrees 
bilaterally, and rotation of 30 degrees bilaterally.  
Straight leg raising was 45 degrees bilaterally with evidence 
of low back pain.  Motor and sensory examination were 5/5 
throughout.  

As to the shoulder examination, the examiner noted symmetry 
with gait, no swelling or muscle atrophy, but some tenderness 
on palpation over the subdeltoid bursa bilaterally.  Internal 
rotation was at 80 degrees and external rotation at 
90 degrees.  Further, the examiner noted flexion at 170 
degrees and extension at 45 degrees.  Motor examination was 
at 5/5 throughout and drop arm test was negative.  In 
pertinent part, the diagnoses rendered at that time were 
chronic bursitis of both shoulders and continued myofascial 
pain syndrome of the lumbosacral spine.  Further, the 
examiner commented that pain on flare-ups caused decreased 
range of motion, flexibility, and weakness.

VA outpatient records for treatment rendered from 1996 to 
1998 are also included in the veteran's claims folder.  
Progress notes dated from September to December 1996 reveal 
that the veteran was undergoing physical therapy sessions for 
her back.  Noted is that the veteran used low back traction 
to address her lumbosacral pain and reported improved 
symptoms of pain and mobility.  In a July 1997 entry, the 
examiner noted that the veteran had problems sitting in a 
chair and functioning normally.  The veteran was advised at 
that point not to lift anything over five pounds and to 
minimize the amount of books she carried when at school.  A 
bilateral shoulder series (x-ray) was completed in January 
1998, which essentially, revealed a normal shoulder.  In a 
medical record dated in November 1998, the veteran complained 
of shoulder pain, particularly when she extends her arms, 
doing such things as reaching behind the computer.  

Analysis

At the outset, the Board recognizes that this veteran has 
indicated increased pain and disability of both the lower 
back and left shoulder, and as such, she has presented a well 
grounded claim.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the determinative issues are 
entitlement to an increased evaluation for her service-
connected bursitis of the left shoulder and low back pain.  
The Board notes that the veteran's claim is an original claim 
as opposed to a new claim for an increased evaluation because 
the claim was placed in appellate status by virtue of the 
veteran's disagreement with the initial rating award 
following the grant of service connection.  Fenderson v. 
West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  In such 
cases, separate ratings may be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Id., slip. op. at 9.  In this case, 
however, the evidence does not support staged ratings for the 
veteran's current low back and shoulder disabilities.

The Board does note that during the pendency of the appeal, 
the RO increased the evaluations associated with the 
veteran's disabilities from a zero percent rating for 
bursitis of the left shoulder to a 10 percent rating, and 
from a 10 percent rating for the veteran's low back pain to a 
20 percent evaluation.  However, per AB v. Brown, the Board 
presumes that the veteran is seeking the maximum benefit as 
provided by the pertinent law and regulations.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  In this case, as well, the 
veteran's representative indicated that in spite of the 
above-noted increased ratings, the veteran wishes to continue 
her appeal.  See VA Form 646, March 23, 1999.  

Bursitis of the left shoulder

The assignment of a rating is a factual determination.  See 
Zink v. Brown, 10 Vet. App. 258, 259 (1997).  Currently, 
based on the facts and clinical findings of record, this 
veteran's bursitis of the left shoulder is rated at 10 
percent disabling.  Disability evaluations are determined, to 
the extent possible, upon the average impairment of earning 
capacity attributable to specific injuries or combination of 
injuries coincident with military service.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Further, the degrees of disability 
contemplated in the evaluative rating process are considered 
adequate to compensate for loss of working time due to 
exacerbation or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  The 
Board notes that the current evaluation of 10 percent is 
appropriate for the veteran's shoulder disability because 
symptomatology associated with her shoulder impairment does 
not approximate or more nearly approximate the criteria 
required for the next higher rating.

Bursitis of the left shoulder is rated under Diagnostic Code 
5019.  38 C.F.R. § 4.71a-3, Diagnostic Code 5019.  This 
diagnostic code provides that bursitis of the left shoulder 
is rated according to limitation of motion relevant to the 
particular joint in question as degenerative arthritis under 
Diagnostic Code 5003.  Id.  Diagnostic Code 5003 provides 
that where limitation of motion of the specific joint is 
noncompensable under the appropriate diagnostic code, a 10 
percent rating is applicable based on x-ray evidence 
indicative of such limitation of motion of a major joint or 
minor joint groups.  38 C.F.R. § 4.71a-2, Diagnostic Code 
5003 (1998).  Diagnostic Code 5201 pertains to limitation of 
motion of the shoulder and provides that a 20 percent rating 
is warranted where there is evidence that the raising of the 
arm is limited to the shoulder level.  38 C.F.R. § 4.71a-10, 
Diagnostic Code 5201 (1998).  However, the Board notes that 
the evidence in this case does not support a compensable 
evaluation under the diagnostic code related to shoulder 
impairment.  Thus, a 10 percent evaluation under Diagnostic 
Code 5003 is the most appropriate rating in this veteran's 
case.  38 C.F.R. § 4.71a-2, Diagnostic Code 5003. 

The evidence in favor of the current 10 percent assignment is 
found primarily in objective clinical findings from VA 
examinations conducted in November 1995 and December 1997.  
Specifically, during the 1995 examination, the veteran 
complained of pain in the anterior aspect and on the top of 
the shoulder and indicated increased symptoms upon motion.  
At that examination, the examiner noted the presence of some 
tenderness in the areas of complaint that appeared to be 
tendinous in nature.  Additionally, the examiner noted no 
impairment of the clavicle.  Full range of motion was 
reported on external and internal rotation and upon forward 
flexion and abduction.  The examiner rendered a diagnosis of 
bursitis with probable signs of early degenerative disease.  
During the 1997 examination, as stated above, the veteran 
continued to complain of intermittent pain in the shoulders 
and numbness and tingling in her hands.  Upon examination, 
the examiner noted some tenderness and some changes in the 
range of motion of the veteran's shoulder.  Specifically, 
abduction had slightly decreased since the 1995 examination 
and there was a minimal change in the internal rotation of 
the left shoulder.  A diagnosis of chronic bursitis was 
rendered.  

Nonetheless, in spite of these findings, the symptomatology 
referable to the veteran's shoulder does not merit an 
evaluation in excess of 10 percent.  As stated above, left 
shoulder impairment is rated according to its limitation of 
motion.  In this case, the results from the 1995 examination 
reflect full range of motion of the veteran's left shoulder.  
Furthermore, although there is a slight decrease in the range 
of motion as noted during the 1997 examination, the clinical 
data are not productive of impairment beyond the current 10 
percent evaluation.  As stated above, to merit the next 
higher rating under Diagnostic Code 5201, the veteran must 
provide evidence to substantiate that shoulder abduction or 
forward flexion is at 90 degrees and internal or external 
rotation is limited to zero degrees.  Id.  The objective 
clinical findings in this veteran's case do not substantiate 
such limitation.

Specifically, as stated above, during both the 1995 and the 
1997 examinations, the veteran did not demonstrate 
limitations to this extent.  In 1995, the veteran had full 
range of motion on external and internal rotation and upon 
forward flexion and abduction.  In 1997, although there are 
some discernible differences as compared with the prior 
findings, such changes are minimal.  For example, there was a 
reduction in the abduction of the shoulder from 180 to 170 
degrees and the internal rotation of the shoulder measured at 
80 degrees versus the prior 90 degrees.  The Board notes that 
such changes are not of such a great nature so as to support 
an evaluation higher than the current 10 percent.  In fact, 
the veteran's bursitis of the left shoulder is noncompensable 
under Diagnostic Code 5201 in that the symptomatology 
referable to her shoulder disability does not meet the 
criteria required for the minimum rating of 20 percent under 
this particular code.  38 C.F.R. § 4.71 a-10, Diagnostic Code 
5201.  

Moreover, since the clinical findings do not support 
impairment of the clavicle, Diagnostic Code 5203 also is not 
appropriate.  38 C.F.R. § 4.71a-10, Diagnostic Code 5203 
(1998).  Additionally, the veteran does not contend and the 
evidence does not support the presence of ankylosis of the 
scapulohumeral; thus, Diagnostic Code 5200 also is not for 
consideration in this case.  38 C.F.R. § 4.71a-10, Diagnostic 
Code 5200 (1998).  Indeed, the only diagnostic code under 
which the veteran may be rated for his left shoulder bursitis 
is Diagnostic Code 5003 related to degenerative arthritis.  
Given the clinical data from VA examination in 1995 in which 
the examiner rendered a diagnosis of bursitis with probable 
signs of early degenerative disease, and the fact that the 
medical evidence of record does not substantiate a 
compensable rating under the diagnostic codes related to 
shoulder impairment per se, the regulations provide for a 10 
percent evaluation where there is evidence of limitation of 
motion.  See 38 C.F.R. § 4.71a-2, Diagnostic Code 5003.  
Thus, the probative evidence in this case is against an 
evaluation in excess of 10 percent for the veteran's left 
shoulder bursitis, and the current 10 percent rating is 
appropriate.

Low back disability

The veteran asserts that her low back pain has continued to 
increase and limit her in her daily activities.  As stated 
earlier herein, the veteran was assigned a 10 percent 
evaluation from October 1995, and a 20 percent rating from 
December 29, 1997 for her lumbosacral pain under Diagnostic 
Codes 5292-5295.  38 C.F.R. § 38 C.F.R. § 4.71a-26, 
Diagnostic Codes 5292, 5295.  

With regard to the initial 10 percent evaluation assigned, 
the Board notes that the evidence reflects that the veteran 
had slight limitation of motion, sacroiliac tenderness, and 
complaints of pain on examination in 1995.  While these 
findings do not meet the criteria for a 20 percent evaluation 
under Diagnostic Codes 5292 or 5295, they do suggest that the 
degree of disability more nearly approximates the criteria 
for the 20 percent evaluation.  The veteran was noted to have 
reported chronic back pain since the date of her injury, 
which was exacerbated with coughing and sneezing.  Further, 
she indicated that she had had some radiation of symptoms.  
The record clearly shows an increased level of symptoms on 
the VA examination in December 1997.  However, under 
38 C.F.R. § 4.7, there is support for the assignment of the 
20 percent evaluation even prior to December 29, 1997.  

However, with regard to the issue of whether the evidence 
warrants an evaluation in excess of 20 percent, both prior to 
December 29, 1997 and thereafter, the Board notes initially 
that the veteran's impairment of the low back does not rise 
to the level of impairment required for the next higher 
rating under any of the potentially applicable diagnostic 
codes.  For example, limitation of motion of the lumbar spine 
is rated under Diagnostic Code 5292 and provides for an 
evaluation of 20 percent based on moderate symptoms.  
38 C.F.R. § 4.71a-26, Diagnostic Code 5292.  The next higher 
rating of 40 percent under this code requires competent 
evidence of severe symptomatology.  Id.  In this case, the 
veteran's low back disorder, albeit manifested by pain and 
some limitation, is not so severe in nature so as to merit a 
40 percent evaluation.  

Most notably, during VA examination in 1997, the examiner 
reported that the veteran's gait was within normal limits and 
that she demonstrated satisfactory heel and toe walking.  
Further, the spine was in proper alignment.  As to limitation 
of motion, the examiner noted some limitation in the 
veteran's ability on forward flexion, extension, lateral 
bending, and rotation.  Additionally, however, the examiner 
noted that the veteran's lower back problems had improved 
with physical therapy and that flare-ups were currently 
milder than previously, occurring each two-to-four weeks.  
Thus, in this respect, the veteran has not demonstrated 
severe symptomatology referable to her low back disability, 
and as such, is not entitled to a rating in excess of 20 
percent under Diagnostic Code 5292.  38 C.F.R. § 4.71a-26, 
Diagnostic Code 5292.

Furthermore, lumbosacral strain is rated under Diagnostic 
Code 5295 and provides for a 20 percent evaluation where the 
veteran experiences muscle spasm on extreme forward bending 
and loss of lateral spine motion unilaterally in a standing 
position.  To warrant the maximum rating of 40 percent under 
this diagnostic code, the veteran must show severe strain, 
with listing of whole spine to opposite side, positive 
Goldthwaite's sign, with marked limitation of forward bending 
in a standing position; loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  In this regard, the veteran has not demonstrated 
such severity with his low back problems.  Specifically, 
results from the 1997 examination and reports related to 
outpatient treatment rendered from 1996 to 1998 do not 
substantiate an evaluation of 40 percent.  Id.  In fact, the 
evidence supports that the veteran's symptoms are relieved 
somewhat by physical therapy, including traction and back 
stabilization exercises, as noted in a progress note dated in 
November 1996.  Further, in an entry dated in December 1996, 
the therapist noted slow progress, but improvement in the 
veteran's ability to tolerate pain and no signs of discomfort 
with treatment.  Thus, in light of these clinical findings, 
the veteran has not demonstrated the requisite symptomatology 
for the next higher rating under Diagnostic Code 5295.  Id.  

Nonetheless, the Board acknowledges that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a specific case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  Further, one 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  A change 
in the diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992); see also Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  As stated above, in this case, the RO 
granted a 20 percent evaluation for the veteran's lumbar 
spine disability based on Diagnostic Codes 5292 and 5295.  
The Board also wishes to point out that due to findings 
included in the December 1997 examination relevant to 
paraspinal muscle spasms and radicular pain, Diagnostic Code 
5293 pertaining to intervertebral disc syndrome is a 
potentially applicable diagnostic code.  38 C.F.R. § 4.71a-
26, Diagnostic Code 5293 (1998).  

Regardless, to merit an evaluation in excess of 20 percent 
under this specific code, the veteran would have to show 
severe recurring attacks, with intermittent relief.  Id.  The 
veteran in this case has not demonstrated symptomatology of 
such severity so as to warrant a 40 percent rating under 
Diagnostic Code 5293.  The clinical evidence of record, as 
noted above, reflects that the veteran's low back pain is 
somewhat relieved by exercise and physical therapy and that 
progress has been steady.  Further, during the 1997 
examination, the veteran stated that her earlier more severe 
flare-ups have now subsided to occurrences each two-to-four 
weeks and that her symptoms have definitely improved since 
she began therapy.  Thus, in this respect, the veteran has 
not demonstrated such severity so as to warrant an assignment 
of 40 percent under Diagnostic Code 5293.  Id.

Thus, the Board concludes that based on objective findings 
included in the record, none of the diagnostic codes 
applicable to low back pain provide an avenue for an 
evaluation in excess of 20 percent.  The Board sympathizes 
with the veteran's ongoing symptoms of pain and limitation 
related to her lower back, which have persisted for a long 
period of time.  However, clinical findings from recent VA 
examinations conducted in 1995 and 1997 do not support the 
assignment of a higher evaluation.  However, the Board is 
aware that the veteran has complained of pain on movement and 
during flare-ups.  The Board acknowledges that such 
complaints merit consideration in evaluating the veteran's 
disability picture.  Specifically, the veteran stated in VA 
Form 9 dated in January 1997 that her lower back symptoms 
have increased and affect her daily life, including the 
ability to sleep.  Further, the veteran stated that at times, 
she experiences discomfort when she is not even moving.

The Board is aware that the impact of pain must be considered 
in making a rating determination.  See Spurgeon v. Brown, 10 
Vet. App. 194, 196 (1997).  In this case, the veteran 
reported that she experiences increased back pain when 
lifting or moving in a certain way.  The Board recognizes the 
veteran's assertions of pain and does not doubt their 
validity; however, there is no objective evidence to support 
that the veteran's level of pain when viewed with her other 
symptomatology warrants a rating in excess of her current 20 
percent for her low back disability.  In particular, the 
veteran exercises to relieve her low back pain and is able to 
run on a regular basis.  In fact, in a progress note dated in 
March 1998, the physician alluded to the possibility of 
beginning a light weight lifting program so as to increase 
functionality and minimize future back problems.  Thus, 
although the impact of the veteran's pain has been duly 
considered, such does not affect the veteran's current 20 
percent rating.

Moreover, the Board acknowledges that in cases where a 
diagnostic code provides for compensation based solely upon 
limitation of motion, such as Diagnostic Code 5292, the 
provisions contained in 38 C.F.R. §§ 4.40 and 4.45 must be 
considered.  Further, the Court has held that, in addition to 
due consideration of these diagnostic codes, examinations 
upon which the rating codes are based must adequately address 
the extent of the functional loss due to pain "on use or 
during flare-ups."  DeLuca v. Brown, 8 Vet. App. 202, 205-
206 (1995).  In this case, as reflected in outpatient 
treatment records dated from 1996 to 1998, the physician 
noted that during specific activities, the veteran complained 
of pain and limitation.  Nonetheless, the physician also 
indicated increased strength and the veteran's ability to 
tolerate the pain through physical therapy and appropriate 
exercises.  Also, the regulations provide that in cases 
involving musculoskeletal disability, the Board must consider 
such elements as the ability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.  The 
functional loss may be due to pathology such as absence of 
bone or muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id.  

Nonetheless, the veteran has not demonstrated symptomatology 
related to her lower back problem that affects limitations in 
strength, speed, and coordination.  Furthermore, there is no 
pathology to which functional loss may be attributed, thereby 
requiring further consideration by the Board.  In general, as 
stated above, the clinical evidence of record supports that 
the veteran's disability picture most closely follows the 
criteria associated with the current 20 percent rating under 
Diagnostic Codes 5292-5295.  No other considerations are 
necessary in this case.

Furthermore, the Board is cognizant of cases where there is a 
question as to which of two evaluations applies to the 
veteran's disability, and acknowledges that the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  Thus, in this veteran's case, the current 20 percent 
assignment is most appropriate in that her disability picture 
does not more nearly approximate the rating criteria 
associated with the next higher rating under Diagnostic Codes 
5292, 5293, or 5295.  

Additionally, it appears that the RO has considered the issue 
of entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1998) for the service-connected issues on 
appeal.  Thus, the Board is required to address the issue of 
entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321 as the matter has been addressed in the record.  
Nonetheless, the evidence in this veteran's case fails to 
present such "exceptional or unusual" circumstances so 
indicating that the rating schedule may be inadequate to 
compensate for the average impairment of earning capacity due 
to the veteran's disabilities.  See VAOPGCCPREC 6-96 (August 
16, 1996).   Thus, the Board concludes that there is no 
evidence of "exceptional or unusual" circumstances in the 
veteran's record so as to preclude the use of the regular VA 
rating schedule. 38 C.F.R. § 3.321 (1998). 

Overall, the Board recognizes that upon careful consideration 
of all ascertainable and collected data, if a reasonable 
doubt arises concerning service origin, the degree of 
disability, or any other relevant matter, such doubt will be 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3.  In determining disability 
compensation, the Board must consider all potential 
applicable regulations and laws relevant to the veteran's 
assertions and issues raised in the record, and state the 
reasons and bases used to support its conclusion.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In this veteran's 
case, the Board has so considered and concludes that no 
reasonable doubt has arisen as to the veteran's disability 
picture.  Essentially, the clinical data are not productive 
of impairment so severe so as to merit an evaluation in 
excess of the current 20 percent for the veteran's low back 
disorder.


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for bursitis of the left shoulder is denied.

Entitlement to an initial rating of 20 percent for low back 
pain prior to December 29, 1997 is allowed, subject to the 
controlling laws and regulations governing the payment of 
monetary awards.   


Entitlement to an initial evaluation in excess of 20 percent 
for low back pain is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

